Citation Nr: 0824492	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Educational Center in St. 
Louis, Missouri


THE ISSUE

Entitlement to VA education benefits for the period of 
January 12, 2005, through May 7, 2005.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 administrative decision of 
the Educational Center in St. Louis, Missouri, which 
determined that the veteran's Spring 2005 coursework at the 
Lexington Community College should not have been certified 
for payment.  


FINDINGS OF FACT

1.  The veteran completed his approved program of education 
for an Associate of Science degree at the Bluegrass Community 
and Technical College in December 2004.

2.  The veteran enrolled in 13 credit hours of courses at the 
Bluegrass Community and Technical College, beginning January 
12, 2005 and ending May 7, 2005.

3.  The veteran submitted an August 21, 2005 certification of 
enrollment in the Associate in Applied Science degree in 
Environmental Science Technology.


CONCLUSION OF LAW

Educational assistance pursuant to 38 U.S.C.A. Chapter 30 for 
13 hours of course work taken January 12, 2005, through May 
7, 2005, have not been met.  38 U.S.C.A. §§ 503, 3002, 3011, 
3014 (West 2002); 38 C.F.R. §§ 21.7020, 21.7110, 21.7120, 
21.7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Due Process

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
30.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
As will be discussed below, the underlying facts of this case 
are not in dispute.  No amount of VCAA notice would alter the 
outcome of this case.  Additionally, in the instant case, it 
is not the factual evidence that is dispositive of this 
appeal, but rather the interpretation and application of the 
governing statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II. Education Eligibility

The veteran has basic eligibility for Chapter 30 educational 
assistance benefits.  Currently, he seeks to establish 
entitlement to educational assistance for thirteen credit 
hours of courses, for which he was enrolled at the Bluegrass 
Community and Technical College (BCTC), which began on 
January 12, 2005, and ended on May 7, 2005.  The veteran 
claims that he enrolled in the courses to pursue an Associate 
in Applied Science in Environmental Science Technology.

The applicable law provides that the VA will provide 
educational assistance to an eligible veteran who is pursuing 
an approved program of education.  38 U.S.C.A. § 3014; 38 
C.F.R. § 21.7110.  VA will approve a program of education 
under Chapter 30, United States Code, if it (1) meets the 
definition of a program of education under 38 C.F.R. § 
21.7020(b)(23), (2) it has an objective as described in 38 
C.F.R. § 21.7020(b)(13) or (22), (3) the courses and subjects 
in the program are approved for VA training, and (4) the 
veteran is not already qualified for the objective of the 
program.  38 C.F.R. § 21.7110.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in 38 C.F.R. § 21.7220 and which forms a 
part of a program of education as defined in 38 C.F.R. 
§ 21.7020(b)(23).  Restrictions on this general rule are 
stated in 38 C.F.R. § 21.7222(b).  38 U.S.C.A. §§ 3002(3), 
3452; 38 C.F.R. § 21.7120.  A program of education, in 
pertinent part, is any unit course or subject or combination 
of courses or subjects, which is pursued at an educational 
institution.  38 C.F.R. § 21.7020(b)(23).

VA will not pay educational assistance for an enrollment in 
any course which is not part of a veteran's or 
servicemember's program of education unless the veteran or 
servicemember is enrolled in refresher courses (including 
courses which will permit the veteran or servicemember to 
update knowledge and skills or be instructed in the 
technological advances which have occurred in the veteran's 
or servicemember's field of employment), deficiency courses, 
or other preparatory or special education or training courses 
necessary to enable the veteran or servicemember to pursue an 
approved program of education.  38 C.F.R. § 21.7122(b).  

Prior to January 2005, the veteran had been enrolled in an 
Associate in Science degree program at the BCTC.  The veteran 
had satisfactorily completed his program of education for an 
Associate in Science degree at BCTC in December 2004.  There 
is no indication that he had been accepted into a four year 
college.  The veteran filed change of program certification 
to the Associate in Applied Science in Environmental Science 
Technology (AAS), effective August 21, 2005.  

The Educational Center determined that the veteran's Spring 
2005 coursework should not have been certified for payment 
because the veteran's approved program of education was 
complete, there was no indication of enrollment in a four 
year college and he had not changed his program of education 
until the following semester.  

The veteran contends that he is entitled to educational 
payments for the Spring 2005 coursework because the classes 
were taken pursuant to a program of education at an approved 
educational institution.  

As a general rule, educational institutions must certify 
enrollments in most programs of education.  See 38 C.F.R. 
§ 21.7152.  Such certification of enrollment must occur 
before the veteran or servicemember may receive educational 
assistance.  See 38 C.F.R. § 21.7152(a) (emphasis added).  
Exceptions exist for licensing or certification tests or for 
tuition assistance top-up or advance payments, which are not 
applicable here.  See id.  

The veteran outlined the essential facts in his December 2005 
Notice of Disagreement.  He stated that he finished his 
Associate in Science degree in the fall semester 2004.  The 
January to May 2005 classes were for a different degree.  He 
concedes that he was a semester late in submitting the change 
of program form.  The veteran's enrollment in the AAS program 
was not received until August 2005.  

Changes in educational programs for educational assistance 
benefits under Chapter 30 are governed by 38 C.F.R. 
§ 21.4234.  38 C.F.R. § 21.7114 (2007).  A change in the 
individual's educational, professional or vocational 
objective following the successful completion of the 
immediately preceding program of education is not a change in 
program for VA purposes.  38 C.F.R. § 21.4234(a)(2)(ii).  Had 
the veteran submitted his enrollment in the AAS program in a 
timely fashion, approval would have been forthcoming.  
Indeed, the veteran did receive benefits for the AAS program, 
beginning in August 2005.  

The October 2005 letter from BCTC does not alter the facts.  
This letter outlines the courses taken by the veteran and 
identifies the number of credits remaining in the AAS 
program.  It does not alter the date of receipt of the change 
in program.

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran completed his approved program of 
education in December 2004.  He did not enroll in a new 
program of education until August 21, 2005.  The courses he 
took did not otherwise satisfy the exceptions for payment, 
such as refresher courses deficiency courses, or other 
preparatory or special education or training courses.  The 
law requires approval prior to payment of benefits, which is 
absent in this case.  The veteran was not, therefore, 
enrolled in an approved program of education between January 
12, 2005 and May 7, 2005.  The claim must be denied.  See 
38 C.F.R. § 21.7152(a).


ORDER

Entitlement to VA education benefits for the period of 
January 12, 2005, through May 7, 2005 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


